Citation Nr: 1421547	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-38 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based upon convalescence following arthroscopic surgery of the right knee on November 29, 2007.  

2.  Entitlement to service connection for degenerative joint and disc disease of the lumbar spine as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and September 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal.  

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the claims file.

In January 2012, the Board remanded the claim for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based upon convalescence, for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The claim for entitlement to service connection for degenerative joint and disc disease of the lumbar spine as secondary to the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 29, 2007, the veteran underwent arthroscopic surgery of the right knee.
2.  The surgery did not require at least one month of convalescence, nor was the surgery manifested by severe postoperative residuals with incompletely healed surgical wounds, stumps of recent amputations, or therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited.  
 

CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating based on the need for convalescence following the November 29, 2007, right knee arthroscopic surgery are not met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in December 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration.  Thereafter, the claim was readjudicated in the March 2012 supplemental statement of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  The duties are to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, to include medical opinions and records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has any prejudice been identified in the conduct of the Board hearing.  By contrast, the hearing, in essence, focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, together with private and VA treatment records have been obtained.  In addition, the Veteran has been provided with a VA examination and a medical opinion has been obtained.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  No further assistance to develop evidence is required.

Actions requested in the prior remand have been substantially accomplished as well.  Primarily, an adequate VA medical opinion, which was based on a review of the Veteran's claims file, examination findings, and sound medical principles, has been obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran asserts that he is entitled to a temporary total evaluation under 38 C.F.R. § 4.30 (2013) based on the need for convalescence subsequent to arthroscopic surgery of the service-connected right knee on November 29, 2007.  

In statements and testimony, the Veteran reported being off work for two months following the procedure.  Reportedly, he was physically incapable of performing his work duties.  Additionally, in support of his claim, in March 2008 the Veteran submitted a statement detailing his job duties as a concrete delivery professional, which required driving and climbing ladders.  In a statement in June 2010, the Veteran's former employer certified that the Veteran, who was their employee from April 2007 to January 2009, was out on medical leave from November 28, 2007 to February 12, 2008.  

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

On November 29, 2007 the Veteran underwent right knee arthroscopy with partial medial meniscectomy and chondroplasty of the medial femoral condyle.  A post-operative note indicated that the Veteran's condition was stable and there were no complications, recovery was according to protocol.  He was given pain medication and discharged home with instruction to elevate his leg for the next 48 hours, and follow up in the orthopedic clinic in two weeks.  Gradual return to normal activities was indicated.  

Two weeks after the surgery the Veteran was seen at the orthopedic clinic.  The clinician noted highly antalgic gait with no assistive devices.  The Veteran denied doing home exercises as demonstrated pre-operatively.  He was requesting temporary total impairment.  The clinician determined that the Veteran should start aggressive physical therapy.  On December 4, 2007, the Veteran contacted the VA medical clinic requesting permission to remove his own sutures as he reported that the knee incisions were well-healed.  He was advised against removing the sutures.  A subsequent physical therapy note dated December 17, 2007, reflects that the Veteran reported major improvement in his condition and his gait was noted as normal.  In January 2008, the Veteran's right knee range of motion was zero to 130 degrees with moderate patellofemoral crepitance.  At the time, the Veteran stated that he felt unable to return to work.  

On VA examination in January 2008, the Veteran complained of severe knee pain with flare-ups in pain and popping of the right knee.  He stated that he was employed as a mixing truck driver, which required him to climb up and down ladders throughout the day, and upon returning to work, the performance of his duties would worsen his right knee disability and put him at risk for falls.  While he felt able to participate in self-care activities, he stated that he was unable to mow the lawn if needed, and he did not feel he had stability in uneven terrain.  His activities had mostly been limited to sedentary activities.  Following an examination of the Veteran, the examiner indicated that the Veteran continued to have postoperative pain, decreased range of motion of the knee and symptoms of instability.  Thereafter, a clinical treatment note dated in January 31, 2008, shows that the Veteran presented with a bent leg gait and using a cane on the right rather than the left.  The clinician noted nonorganic pain behavior and self-limiting range of motion of the right knee.  

Pursuant to the January 2012 Board remand, a VA medical opinion was obtained to determine whether the Veteran necessitated a period convalescence of at least one month's duration, following the November 29, 2007 right knee arthroscopy with partial medial meniscectomy and chondroplasty of the medial femoral condyle.

In February 2012, following a review of the Veteran's claims file, to include the November 29, 2007 operative report and VA post-operative treatment notes, the VA physician opined that the November 29, 2007 surgical procedure did not require a convalescence period of at least one month's duration.  The VA physician indicated that the procedure was a simple arthroscopy with meniscectomy, which in his experience, did not require at least one month of convalescence.  The VA physician explained that he had seen patients, including himself, who had the same procedure performed on both knees, separately, at approximately the same age as the Veteran was when he underwent surgery, who were able to walk as much as five miles three days after the procedure and return to work within a few days.  In fact, operative dressings were removed three days after the surgery, and patients were encouraged to walk as much as possible after surgery from that point on.  As a final note, the examiner reviewed the Veteran's treatment reports, which noted the Veteran's recovery efforts and aspirations (or lack thereof), and pointed out that motivation was the key to recovery.  

The criteria for a temporary total rating based upon convalescence after the November 29, 2007 right knee arthroscopy are not met.  The evidence does not show surgery requiring convalescence of at least one month.  The evidence does not show severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) at any point during the six-month period after the surgery. 

A post-operative note indicated that the Veteran's condition was stable and there were no complications.  Recovery was according to protocol.  He was given pain medication and discharged home with instruction to elevate his leg for the next 48 hours, and follow up in the orthopedic clinic in two weeks.  On December 4, 2007, the Veteran contacted the VA medical clinic requesting permission to remove his own sutures as he reported that the knee incisions were well-healed.  In December 17, 2007, reflects that the Veteran reported major improvement in his condition and his gait was noted as normal.  The evidence does not show any severe post-operative residuals.  VA treatment records show that the Veteran was not confined to his house after the surgery but he reported to medical appointments a few days after the arthroscopy.  The evidence of record shows that the Veteran was instructed to do home exercises and gradually return to normal activities.  The evidence does not show that the immobilization of the right knee joint was required for a month or longer.  The evidence does not show that the Veteran was put in a cast or body cast. 

To the extent that after surgery the Veteran had painful motion of the right knee, for which the Veteran is service connected and rated, and range of motion of the knee was limited, this specific limitation is already recognized as part of the service-connected disability and contemplated by the schedular disability rating assigned for the knee disability.  The evidence fails to show any findings of severe post-operative residuals that would require convalescence after the November 29, 2007 right knee arthroscopy with partial medial meniscectomy and chondroplasty of the medial femoral condyle, to include incompletely healed surgical wounds, stumps, or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, etc. 

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to render an opinion concerning medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  More importantly, as discussed above, there is no probative medical evidence showing that the Veteran's right knee arthroscopy with partial medial meniscectomy and chondroplasty of the medial femoral condyle necessitated a period convalescence lasting at least one month or more.  Rather, the evidence shows that the Veteran has great interest in seeking disability benefits, and that he has not been motivated to fully rehabilitate his knee with appropriate post surgery exercise.  See VA examination report dated in 2012 and VA treatment reports dated in 2008.  Accordingly, the Veteran's appellate assertions are of little or no probative value.  

The preponderance of the evidence weighs against the Veteran's claim for temporary total rating based on convalescence, and it is not in equipoise.  The appeal is denied.  Gilbert, 1 Vet. App. 49, 53.




ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based upon convalescence following arthroscopic surgery of the right knee on November 29, 2007, is denied.


REMAND

Records in the Virtual VA system show that the RO issued a decision in September 2012 that denied service connection for degenerative joint and disc disease of the lumbar spine as secondary to the service-connected right knee disability.  It appears from the record that the Veteran filed a timely notice of disagreement (NOD) to the September 2012 rating decision, as the Virtual VA system shows that a notification letter from the RO was sent to the Veteran in January 2013 acknowledging receipt of an NOD.  However, there is no evidence in the Veteran's claims file or in the Virtual VA system that a statement of the case (SOC) has been issued as it relates to the claim of service connection for a lumbar spine disability.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to service connection for degenerative joint and disc disease of the lumbar spine as secondary to the service-connected right knee disability so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans'Appeals


Department of Veterans Affairs


